Citation Nr: 1732284	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991, to include service in the Persian Gulf.  The Veteran also has active duty for training (ACDUTRA) from May 1982 to July 1982 and from November 1983 to March 1984, as well as reserve service.

Most recently in the July 2010 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) found that no new and material evidence had been received by VA.  In the June 2013 supplemental statement of the case (SOC), the RO determined that new and material evidence had been received and reopened the claim.  Nonetheless, the Board of Veterans' Appeals (Board) must make its own determination as to whether the claim should be reopened, to include whether prior rating decisions denying the claim were final.  Woehlaert v. Nicholson, 21 Vet. App. 456, 458 (2007).

The Veteran's previous claims of service connection were denied in October 2004 and October 2008 rating decisions.  There is no documentation in the file indicating that the 2004 decision was mailed to the Veteran.  As a result, the October 2004 decision was not final at the time of the 2008 decision.  See 38 C.F.R. § 20.302(a).

With regard to his 2008 claim, the July 2008 Veterans Claims Assistance Act of 2000 (VCAA) notice and the October 2008 notification of the decision were sent to an incorrect address.  (An extra digit was added to the building number causing the mail to be returned to VA.)  The Veteran states that he did not receive either until June 2009.  

In a June 2009 statement in support of claim, the Veteran indicated that he was not filing a notice of the disgreement with the October 2008 rating decision, but rather asserting that, by sending the notice of the October 2008 rating decision denying his claim to the wrong address, VA failed in its duty to assist and that the claim should be reestablished from the original date of claim.  Desptie the Veteran's characterization, the Board finds that this June 2009 statement is effectively a notice of disagreement alleging deficiencies in the duty to notify and assist.  The claim was not readjudicated before the issuance of the July 2010 rating decision.  As a result, the October 2008 rating decision denying service connection for IBS is not final.  Id.

Because neither of the prior rating decisions were final, it is the original denial in the October 2004 rating decision which is currently on appeal, and the Board need not further address whether new and material evidence has been submitted.


FINDING OF FACT

Thought the Veteran's IBS was not noted upon entry into active duty service, clear and unmistakable evidence shows that IBS preexisted active duty service as chronic intermittent diarrhea began in 1987, and IBS clearly and unmistakably did not worsen beyond its natural course during service.


CONCLUSION OF LAW

The criteria for service connection for IBS have not been met. 38 U.S.C.A. §§ 101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

There is no dispute that the Veteran presently has IBS.  The issue is whether the condition was caused or aggrevated by service.

I. Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  This includes disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of ACDUTRA; or for injury incurred, in line of duty, during a period of inactive duty training (INACDUTRA). 38 U.S.C.A. § 101; 38 C.F.R. § 3.6.

For periods of active duty, a veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If a particular disability is not noted at entry, then the presumption of soundness may be rebutted by "clear and unmistakable (obvious or manifest) evidence" that the "injury or disease existed prior thereto and was not aggravated by such service."  Such an evidentiary standard is an onerous one and the result must be undebatable. See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).

Presumptive service connection for IBS is permitted under 38 C.F.R. § 3.317(a)(2)(i)(B)(3) for veterans who served in the Southwest Theater of Operations.  However, a presumption does not result in an automatic award of benefits.  A presumption of aggravation of a preexisting condition may be rebutted by affirmative evidence that the preexisting condition was not aggravated by service on evidence sufficient, 38 C.F.R. § 3.306, to show that the increase in disability was due to the natural progress of the disease.  Where there is evidence of record indicating that a condition that is normally presumed related to service is not, in fact, related to service in a specific Veteran's case, VA may seek additional expert evidence to resolve the issue.  See Douglas v. Shinseki, 23 Vet. App. 19, 24-25 (2009).

II. Facts and Analysis

The Veteran has stated his belief that his active service during the period from October 1990 to April 1991 caused or aggravated his IBS.  The Veteran's service during that period included service in Southwest Asia during Desert Shield and Desert Storm including in Saudi Arabia.  There is no contention argued by the Veteran or suggestion in the record that the Veteran's IBS is related to any period of ACDUTRA or INACDUTRA.
      
A. The Veteran's IBS Manifested Prior to His Active Service

Prior to the period of active service beginning in October 1990, private treatment records dated in the late 1980s show digestive system conditions including liver conditions including hepatitis, and other digestive system problems.  

A September 1987 treatment record shows complaints of diarrhea for the prior 1.5 weeks.  The report concluded with an impression of "rule out gastroenteritis, infectious diarrhea versus Crohn's disease."  The report of a subsequent September 1987 sigmoidoscopy shows an impression of questionable inflammatory bowel disease with colitis.  Another private treatment record dated the same day contains an assessment of diarrhea, colonic; and rule out: gastrointestinal viral syndrome, infection, Crohn's, and irritable bowel syndrome.
      
When seen in October 1987 the diarrhea symptoms were improved.  The treatment report contains an impression of (1) chronic hepatitis, and (2) diarrhea-no infectious source is clear; sigmoidoscopy findings were negative.  The report of a November 1987 upper gastrointestinal examination contains an impression of atrophic gastric fold consistent with atrophic gastritis.  
      
A January 1988 gastrointestinal treatment record includes findings of chronic diarrhea.  The report includes an impression of IBS; as well as conclusions, based on diagnostic testing, of increased cholesterol and increased liver function test results.
      
An August 1988 treatment record shows that the Veteran presented with complaints of diarrhea and severe stomach cramps, which the examiner described as an acute diarrhea episode.  The Veteran reported that he felt better after the episode.  The report concluded with an impression of history of spastic colon.  The Veteran was seen again over a month later in September 1988, "once again with loose bowel movement."
      
The Veteran was seen in late January 1989 with complaints of hot and cold temperature at night, lethargy, muscle ache, frequent watery stools.  He was seen three days later that month for complaints of watery bowel movement, hot and cold flashes for one week with complaints of fatigue and malaise.  The treatment provider noted then that there was a history of spastic colitis.  The report concluded with an assessment of chronic hepatitis.
      
Service treatment records prior to active service include a report of a March 1990 periodic medical examination and report of medical history.  The report of medical history shows that the Veteran did not report having any problems with stomach, liver, or intestinal trouble.  The report of medical examination shows that on examination, no abnormal findings were noted regarding the digestive system except for findings of increased cholesterol.  

Therefore, the Board finds it clear and unmistakable that the Veteran's condition manifest prior to his active service.

B.  The Veteran's Condition Did Not Change During Active Service

Service treatment records during the period of active service from October 1990 to April 1991, includes a December 1990 record noting that the Veteran had hepatitis about five years before and was requesting liver function testing.  He had no present complaints.  He reported that he learned of his infection when he tried to donate blood.  The record contains an assessment of status post hepatitis (non A, non B).  During a March 1991 separation examination the Veteran did not report having any problems with stomach, liver, or intestinal trouble.  The report of medical examination shows that on examination, no abnormal findings were noted regarding the digestive system.

Therefore, the Board finds that the Veteran did not exhibit any signs or symptoms that his condition worsened during service.

C. The Veteran's Pre-Existing IBS Was Not Aggrevated by Service

VA and other medical records dated after the Veteran's March 1991 separation from active service show diagnoses of IBS and other digestive system conditions, including diabetes mellitus.  In a May 1995 statement from a provider at Walter Reed Army Medical Center, she noted that a diagnosis of non-insulin dependent diabetes had just been made.  A discharge summary report from the Walter Reed Army Medical Center Gulf War Health Center shows that admission diagnoses included IBS, along with other digestive system diagnoses including non-insulin dependent diabetes, with proteinuria; hepatitis; nodular hyperplasia of liver; obesity; and hypertriglyceridemia.  The report contains a medical history that the Veteran had had persistent physical symptoms with onset after participation in the Gulf War.  The report contains discharge diagnoses of (1) multiple persistent physical symptoms with onset after Gulf War service, etiology variably unspecified after exhaustive medical evaluation; (2) non-insulin dependent diabetes, with proteinuria; (3) hepatitis (seborrheic or fatty liver); (4) nodular hyperplasia of liver; (5) overweight/inactivity; and (6) hypertriglyceridemia.
      
The report of the most recent VA examination for digestive conditions in January 2013 shows that the examiner recorded that the Veteran had been diagnosed with IBS in 1995; and that the Veteran was diagnosed with IBS at Walter Reed Hospital in 1997.  Subsequent VA treatment records show that the Veteran treated his diabetes with Metformin, which was eventually discontinued as the medication may have been contributing to diarrhea.

A December 2003 VA examination noted that the Veteran experienced constipation, diarrhea with very loose stool 3-4 times per day.  An August 2008 VA treatment record reveals that the Veteran experienced diarrhea once day per month, on which he goes to the bathroom six times per day and suspected that his diarrhea was due to Metformin.

A VA examination was conducted in January 2013, but no medical opinion was obtained.  The examination reveal initial formal diagnosis of IBS in 1995, and the Veteran was said to have continued diarrhea up to 4-5 times per day.  The examiner also noted the Veteran's use of Prilosec and Imodium.

Although the law allows for IBS to be presumed connected to the Veteran's service in Southwest Asia, in this case the record indicates that IBS preexisted the Veteran's period of active service from October 1990 to March 1991.  Therefore, in August 2016, the Board requested a medical opinion from a medical expert, see Douglas, supra, which was recieved in October 2016. 

The medical expert recounted the Veteran's medical history from the years immediately prior and during his period of active duty.  The expert concluded that the Veteran had a preexisting IBS, due to the Veteran's chronic intermittent diarrhea which began in 1987.  The expert then noted that the Veteran sought treatment for depression during active duty, but not IBS or related symptoms.  Because of the treatment for depression but lack of treatment for IBS-related symptoms, the expert concluded that there was no worsening of IBS during service.  Finally, the expert opined that the Veteran's current IBS was of the same etiology as that which pre-existed service.

From the evidence of record, the medical expert's opinion is the best evidence of record as he reviewed and cited the relevant medical evidence of record to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the medical expert's opinion explained why the Veteran's IBS preexisted his active duty service, and did not worsen in service.  

Though the January 2013 medical examiner noted that a date of diagnosis of IBS was 1995 as well as a 1997 diagnosis of IBS at Walter Reed Hospital, the examiner's opinion in this regard seems to refer to a formal diagnosis of IBS rather than an attempt to ascertain the date of onset of the disease.  Further, unlike the medical expert, the examiner did not note records from the 1980s showing IBS symptoms, from which the expert concluded that IBS onset in 1987.  Thus, the medical expert's opinion is more complete than the examiners, and the Board accepts the examiner's opinion that IBS clearly and unmistakably onset in 1987, prior to active duty service.

Though the medical expert stated that the "AOJ did not err when it denied service connection for irritable bowel syndrome," the Board, of course, has made its own legal determination in regard to whether service connection is warranted and relied on the medical expert's opinion only to resolve medical question.

Further, even if the Veteran's diarrhea and IBS is not the same as it was prior to active duty service, the medical records indicate that the IBS symptoms are due to side effects of medication for non-service-connected diabetes mellitus.  If this were the case, service connection would still not be warranted as there is no indication or contention at this time that diabetes mellitus is related to service or a service-connected disability.

Similarly, the Veteran's belief that his IBS is related to service is not supported by the record.  Though he is competent to describe observable symptoms and state his belief as to the etiology, a determination of the etiology of IBS conditions is a medically complex question, see Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007), and the opinion of the medical expert is the most convincing and competent evidence on this point.

Therefore, the Board finds that the Veteran's IBS is not related to his service, as the medical evidence of record clearly and unmistakable demonstrates that the Veteran's IBS preexisted service and was not aggravated by service.  38 C.F.R. § 3.305.

ORDER

Service connection for IBS is denied.



 ____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


